UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
CARA ALEXANDER, et al.,                   )
                                          )
            Plaintiffs,                   )
                                          )
         v.                               )                Civil Action Nos.
                                          )                96-2123/97-1288 (RCL)
FEDERAL BUREAU OF INVESTIGATION, )
 et al.,                                  )                CONSOLIDATED ACTIONS
                                          )
            Defendants.                   )
__________________________________________)

                              MEMORANDUM AND ORDER

       On March 31, 2008, this Court denied [1435] defendants’ original motion to dismiss and

motions for summary judgment because of the length of time they had been pending during

discovery proceedings, without prejudice to filing new, updated motions once it was determined

whether we are proceeding on the original Complaints herein or a new Amended Complaint.

       Plaintiffs never sought to file an Amended Complaint, so the Court will proceed with the

original Complaints. Defendants shall respond thereto within 30 days of this date with new,

updated motions, incorporating—as necessary—any prior filings.

       Plaintiffs Alexander and Duggan have dismissed their claims against defendants Hillary

Rodham Clinton [1447], Anthony Marceca [1449], Bernard W. Nussbaum [1451], and David

Craig Livingstone [1453].

       Plaintiff Bridgman has dismissed her claims against defendants Federal Bureau of

Investigation, Executive Office of the President, Hillary Rodham Clinton, Bernard W.



                                               1
Nussbaum, and Anthony Marceca [1450], as well as David Craig Livingstone [1453].

       Defendant Hillary Rodham Clinton filed a motion [1444] for summary judgment on

January 30, 2009.

       Plaintiff Cate’s motions [1454, 1456] to extend the time within which to oppose the

summary judgment motion of Hillary Rodham Clinton until March 30, 2009, are granted, nunc

pro tunc, and the opposition lodged on that date shall be deemed timely filed.

       No other plaintiff opposed defendant Clinton’s motion.

       With all due respect to counsel for plaintiff Cate, the Court cannot agree that plaintiff has

demonstrated a basis to require a person who is a busy Cabinet Secretary at this point to submit

to an oral deposition. The detailed record citations provided by defendant Clinton’s counsel

provide proper support for defendant’s summary judgment motion. Citation to opposing

evidence (that is material) upon which a reasonable juror could base a verdict will defeat a

summary judgment motion. Rhetoric will not. This Court held, in denying prior motions to

depose defendant Clinton, that “plaintiffs have no right, per se, to depose a person just because

plaintiffs named the person as a party.” Alexander v. F.B.I., 541 F. Supp. 2d 273, 274 (D.D.C.

2008). This Court indicated at that time that plaintiffs would have to start with depositions of

those individuals directly involved, such as Livingstone and Marceca, and only then could

plaintiffs seek to demonstrate a basis for other depositions. This Court accepts that plaintiff Cate

disagrees with this Court’s view of the law. But unless directed otherwise by a higher court,1 this


       1
        Indeed, the Court of Appeals’ reversal in American Association of Physicians and
Surgeons, Inc., v. Clinton, 997 F.2d 898 (D.C. Cir. 1993), is instructive, for I was directed to treat
the then–First Lady—a private person—as the “functional equivalent” of a government employee
for purposes of the Government in the Sunshine Act, and my decision to open Health Care Task
Force meetings that the First Lady attended was reversed.

                                                  2
Court’s view controls. While I am somewhat sympathetic to the frustration expressed by

plaintiff’s counsel, I am duty-bound to follow the law, and I have endeavored to set forth my

legal interpretation fully and fairly.

        Accordingly, upon consideration of defendant Clinton’s motion for summary judgment,

the exhibits thereto, the opposition, the reply, and the record herein, it is hereby

        ORDERED that defendant Clinton’s motion for summary judgment is GRANTED, and

this case is DISMISSED as to defendant Hillary Rodham Clinton.

        SO ORDERED.



                Signed by Royce C. Lamberth, Chief Judge, on July 16, 2009.




                                                  3